DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pre-Appeal, filed 3-8-2021, with respect to the claims have been fully considered and are persuasive.  The rejection of all of the claims has been withdrawn.   Claims 2-7, 13-18 and 24-25 are allowed while claims 1, 8-12 and 19-23 are cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant had previously amended the claims and the examiner believes them to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  No other issues exist.

3.  The examiner generally agrees with the applicant’s comments/remarks (Pre-Appeal, pages 2-5) in regard to how the claims are allowable in view of the cited prior art.
i.  Ekpenyons does not teach “each of the self-contained subframes comprising an uplink (UL) portion and a downlink (DL) portion”
ii.  Ekpenyons does not teach “receiving DL control information (PCI) from the scheduling entity in the DL portion of the first subframe; and transmitting, ... a burst structure including a plurality of reference signal bursts ... in the UL portion of the first subframe based on the PCI”
iii.  Ekyemong, Tooher, and Nagata do not teach “wherein the yrecodins for each of the plurality of symbols in the later part of the UL portion of the first subframe is distinct”

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a method of wireless communication operable at a subordinate entity, the method comprising communicating with a scheduling entity utilizing a plurality of self-contained subframes comprising a first subframe and a second subframe, each of the self-contained subframes comprising an uplink (UL) portion and a downlink (DL) portion;
	> The ability for receiving DL control information (DCI) from the scheduling entity in the DL portion of the first subframe,
> The ability for transmitting, to the scheduling entity, first UL data comprising a burst structure including a plurality of reference signal bursts distributed in time using a plurality of symbols in the UL portion of the first subframe based on the DCI, 
> The ability for the plurality of reference signal bursts being transmitted using different precoding for each of the plurality of symbols in a later part of the UL portion of the first subframe, 
	> The ability for wherein the precoding for each of the plurality of symbols in the later part of the UL portion of the first subframe is distinct, 
	> The ability for wherein the burst structure comprises a greater number of reference signal bursts than a nominal number of reference signal bursts transmitted in the second subframe.

5.  Note that prior art Ekpenyong, Tooher, Nagata, Jia and Qian, which was/were applied in the Non-Final Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent renders them novel.

6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:
US 10,863,494    Control signaling for uplink multiple input multiple output, channel state information reference signal configuration and sounding reference signal configuration

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414